Title: To James Madison from Thomas Jefferson, 16 March 1792
From: Jefferson, Thomas
To: Madison, James


Th: J. to J.M.Mar. 16. 92.
I inclose you my thoughts on a subject extremely difficult, and on which I would thank you for any observations. The exchange of criminals is so difficult between a free & an arbitrary government, that England never would consent to make a convention with any state on the subject. It has accordingly been hitherto the asylum of all fugitives from the oppressions of other governments. The subject is forced on us by the importunities of Govr. Pinkney, & in a day or two I must report on it to the President.
I will call for you a little before 4. to-day.
